DETAILED ACTION
This action is responsive to the following communications: the Application filed October 30, 2018, and the information disclosure statement (IDS) filed  February 22, 2019.
Claims 1-25 are pending. Claims 1, 17 and 22 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims. See MPEP § 608.01 (n). Accordingly, the claims 15-16 not been further treated on the merits.
Regarding claims 15-16, the claim should be rewritten to individual form to cure this deficiency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15-18 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nestler et al. (US 2019/0080231).
Regarding independent claims 1, 15-17 and 22, Allan et al. disclose an integrated circuit comprising: an array of SRAM bit cells (FIG. 10: 1002) coupled to one or more bit lines (FIG. 10 along with FIG. 5: BL, BLB); and 
at least one capacitance structure (CAP inside 1002) coupled to the one or more bit lines and in a back end1 of line of the integrated circuit (see FIG. 10 and accompanying disclosure, e.g., para .0071: … the capacitor 506 is positioned above the bit cell 500 …; para. 0081: the capacitor, … , is implemented above the transistors using metals that are already present in a VLSI process. Thus, the capacitor does not increase the area of the multiplying bit cells on the chip, allowing for a very compact structure and reducing data movement. In some implementations, the capacitor is comprised of multiple metal layers. In one example, SRAM bits are used with pushed SRAM rules, along with a capacitor having multiple metal layers ).
Further, Regarding claim 22, Nestler et al. teach a memory device described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02
Regarding claim 2, Allan et al. disclose the at least one capacitance structure comprises a plurality of capacitance structures and each capacitance structure of the plurality of capacitance structures is coupled to a corresponding SRAM bit cell of the array of SRAM bit cells (see FIG. 10 along with FIG. 5).
Regarding claim 3, Allan et al. disclose the at least one capacitance structure comprises a stack of layers (e.g., para. 0082: … several stacks of interconnect metal layers can result in a very high capacitance density).
Regarding claim 18, Allan et al. disclose each capacitance structure of the plurality of capacitance structures is disposed in a back end of line of the C-SRAM (see FIG. 10 and accompanying disclosure, e.g., para .0071, para. 0081).
Regarding claims 23-24, Allan et al. disclose forming the capacitance structure comprises forming a plurality of capacitance structures; and forming the plurality of capacitance structures comprises forming each capacitance structure of the plurality of capacitance structures to comprise a plurality of layers (e.g., para. 0082: … several stacks of interconnect metal layers can result in a very high capacitance density).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4-14, 19-21 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nestler et al. (US 2019/0080231).
Regarding claim 4, Nestler et al. teach the limitations of claim 3.
Nestler et al. are silent with respect to the stack of layers comprises: a first conductive layer comprising an oxide compound and a nitride compound; a second conductive layer comprising the oxide compound and the nitride compound; and at least one layer comprising a high-K dielectric between the first conductive layer and the second conductive layer.
However, stack structure claimed to manufacture capacitance is a well-known technology for a type of memory comprising capacitance structure for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
 Regarding claims 5-9, Nestler et al. teach the limitations of claim 4.
Nestler et al. are silent with the limitations of claims 5-9.
However, claimed components to manufacture capacitance such as wherein at least one layer comprises one or more of TiO2, BaO, La203, HfO2, ZrO2, Ta205, SrO, Y203, CaO, A1203, ZrSiO4, HfSiO4, MgO, and Si3N4; wherein the at least one layer comprises oxygen and one or more of titanium, barium, lanthanum, hafnium, zirconium, tantalum, strontium, yttrium, calcium, aluminum, and magnesium; the at least one layer comprises: oxygen, silicon, and one or more of hafnium and zirconium; or nitrogen and silicon; wherein the at least one layer comprises a plurality of superlattice sub-layers, the plurality including first and second sub-layers each comprising a superlattice structure with high-K dielectric properties; wherein the superlattice structure for each of the first and second sub-layers comprises a bilayer structure of PbTiO3 and SrTiO3 is a well-known technology for a type of memory comprising capacitance structure for its purpose.
For support, of the above asserted facts, see for example, Lai et al. (US 2017/0200673), e.g. para. 0019, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claims 10 and 25, Nestler et al. teach the limitations of claims 3 and 24, respectively.
Nestler et al. are silent with respect to each layer of the stack of layers has a thickness of between 1 nm and 50 nm.
However, stack structure claimed to manufacture capacitance is a well-known technology for a type of memory comprising capacitance structure for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claim 11, Nestler et al. teach the limitations of claim 1.
Nestler et al. are silent with respect to an amount of capacitance provided by the at least one capacitance structure is sufficient to prevent full discharge of the one or more bit lines during a functional read spanning more than 150 picoseconds.
However, the amount of capacitance to fully discharge bit lines is a well-known technology for a type of memory comprising capacitance structure for its purpose.
For support, of the above asserted facts, see for example, Kumar (US 5,526,314), e.g. col. 3, lines 14-42: … 10 to 600 picosecond time ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claims 12-14 and 19-21, Nestler et al. teach the limitations of claims 1 and 17, respectively.
Nestler et al. are silent with respect to wherein an amount of capacitance provided by the at least one capacitance structure is between 10 aF and 100 fF; wherein the amount of capacitance provided by the at least one capacitance structure is between 40 fF and 70 fF; wherein the amount of capacitance provided by the at least one capacitance structure is between 30 aF and 100 aF.
However, the amount of capacitance to manufacture capacitance structure is a well-known technology for a type of memory comprising capacitance structure for its purpose.
For support, of the above asserted facts, see for example, Kato (US 2015/0270270), e.g. para. 0097: The capacitance … equal to 50 aF.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Allan does not explicitly mention “back-end”. However the cited paragraphs explain the back-end processes. For support, see for example, Larsen et al. (US 2010/0006912) teaches capacitors used in SRAM cell manufactured back-end-of-the-line (BEOL) processed (see para. 0022-0028).